SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                         Karon K. Johnson v. Roselle EZ Quick LLC (075044) (A-33-14)

Argued January 5, 2016 – Decided July 27, 2016

CUFF, P.J.A.D. (temporarily assigned), writing for a majority of the Court.

          In this appeal, the Court considers whether a 2011 amendment to N.J.S.A. 39:6A-9.1 (2011 amendment),
which allows a personal injury protection (PIP) provider to obtain reimbursement from the tortfeasor’s insurer for
payments that the PIP provider made to the injured insured only after the insured’s claim is satisfied in full, applies
retroactively.

          On December 16, 2009, plaintiff Karon K. Johnson sustained severe personal injuries after driving his
mother’s car into a tree while intoxicated, rendering him a paraplegic. Plaintiff filed a claim for PIP benefits with
defendant GEICO Insurance Company (GEICO), and GEICO paid the policy limit for PIP coverage of $250,000.
On June 19, 2011, plaintiff commenced suit against defendant Roselle EZ Quick LLC, which owned and operated L
& J Liquor & Deli, and the non-insurer defendants (collectively, EZ Quick), asserting claims for negligent service of
alcoholic beverages to a minor. Plaintiff also sued GEICO, seeking payment of additional PIP benefits. GEICO
filed crossclaims against EZ Quick, and a third-party complaint against its insurer (One Beacon), seeking
reimbursement for the PIP benefits that it paid to plaintiff. GEICO relied on N.J.S.A. 39:6A-9.1, as it was written
prior to the 2011amendment, and the decision in Fernandez v. Nationwide Mutual Fire Insurance Co., 402 N.J.
Super. 166 (App. Div. 2008), aff’d by an evenly divided court, 199 N.J. 591 (2009), which addressed insurers’
claims for reimbursement under the statute.

           On August 9, 2012, EZ Quick settled with plaintiff, and agreed to pay the limit of its policy with One
Beacon in the amount of $1,000,000.00. Plaintiff agreed that a portion of the payment would be held by the court
(withheld payment) until GEICO’s claim for PIP reimbursement was resolved. Plaintiff and GEICO filed cross-
motions for summary judgment regarding the withheld payment. GEICO argued that it was entitled to the withheld
payment even though this would prevent plaintiff from being fully compensated by EZ Quick on his claim for
bodily injury. GEICO relied on N.J.S.A. 39:6A-9.1, prior to the 2011 amendment. Plaintiff asserted that GEICO
was precluded from obtaining reimbursement of the PIP benefits that it paid until his claims against EZ Quick were
satisfied in full. Plaintiff relied on the 2011 amendment, and argued that although the amendment was enacted on
January 28, 2011, and thus after he had filed his claim for PIP benefits, it should be applied retroactively. The trial
court disagreed, and concluded that the amendment was not retroactive. The court granted GEICO’s motion for
summary judgment on the withheld payment, thereby awarding GEICO reimbursement of the $250,000,00 payment
for PIP benefits to plaintiff, and accumulated interest.

          Plaintiff appealed, and GEICO cross-appealed. A divided panel of the Appellate Division affirmed the trial
court’s determination. A majority of the panel agreed with the trial court that nothing in the amendment indicated
that it should apply retroactively. The panel majority further found no basis for retroactivity under the common law.
One member of the panel dissented, and concluded that the amendment should be applied to claims that were
unresolved and unpaid before its passage, based on the sponsors’ statements explaining the amendment and the
panel member’s conclusion that the amendment is curative. The dissenting member also concluded that the 2011
amendment applied because the PIP provider’s claim did not accrue until the tortfeasor’s liability was established in
August 2012 when plaintiff and EZ Quick reached a settlement, which was after the date on which the amendment
was adopted. Plaintiff filed an appeal as of right. R. 2:2-1(a)(2).

HELD: The 2011 amendment to N.J.S.A. 39:6A-9.1 does not expressly or implicitly present any of the factors
necessary to rebut the presumption that, as a newly enacted law, it should be applied prospectively. Consequently,
the amendment does not apply to plaintiff’s claims for personal injuries. The trial court therefore properly granted
GEICO’s motion for summary judgment on its claim for reimbursement of the PIP benefits that it paid to plaintiff.

                                                           1
1. Prior to 1972, insurers were free to file suit against other insurers to recover payments for medical expenses
based on the common-law right of subrogation. After the New Jersey Automobile Reparation Reform Act, N.J.S.A.
39:6A-1 to -35 (No-Fault Act), was enacted in 1972, and based on judicial interpretations of an insurer’s subrogation
rights, it became necessary to clarify and reaffirm an insurer’s right to reimbursement through subrogation. As a
result, in 1983, the Legislature enacted N.J.S.A. 39:6A-9.1, which expressly permits an automobile insurer to obtain
reimbursement of the PIP benefits that it paid to an insured. In Fernandez, the Appellate Division recognized that,
under the statute, a PIP carrier which has paid PIP benefits is entitled to reimbursement from the insurance coverage
of a third-party tortfeasor, even if the tortfeasor’s insurance policy would then become insufficient to make the
insured injured party whole. An equally divided Supreme Court recognized this holding as the controlling
application of the No-Fault Law for more than a decade, undisturbed by any legislative disapproval. (pp. 12-17)

2. The 2011 amendment to N.J.S.A. 39:6A-9.1 was intended to reverse the holding in Fernandez, by providing that
an insurer’s claim for reimbursement of PIP benefits is subject to the injured party’s claim against the tortfeasor, and
shall be paid only after satisfaction of that claim. Whether the 2011 amendment should be applied retroactively, as
plaintiff asserts, is a legal question of statutory interpretation. (pp. 17-18)

3. As a general rule, newly enacted laws are applied prospectively. Whether a court should apply a statute
retroactively requires the court to determine whether the Legislature intended to give the statute retroactive
application. Legislative intent for retroactivity can be demonstrated by the following: (i) when the Legislature
expresses its intent that the law apply retroactively, either expressly, in the statute or pertinent legislative history, or
implicitly, such as where retroactive application may be necessary to make the statute workable or provide the most
sensible interpretation; (ii) when an amendment is curative, and thus designed to carry out or explain the intent of
the statute; or (iii) when the parties’ expectations warrant that interpretation. (pp. 18-22)

4. The 2011 amendment does not include any language evidencing that it applies retroactively. Because the
amendment altered the reimbursement scheme established by the pre-amendment statute, and changed settled law, it
cannot be applied retroactively without an unequivocal expression of legislative intent, which is absent here. A
legislative intent for retroactive application cannot be inferred from the unofficial statements of individual
legislators. Additionally, the amendment is not curative because it was not designed to carry out or explain the
intent of the original statute. Instead, it was intended to change settled law by providing that PIP insurers cannot
receive PIP reimbursement that would prevent the injured party from being made whole. There is also no basis to
conclude that it was the parties’ expectation that GEICO would be unable to seek reimbursement until plaintiff was
made whole. Because none of the three factors warranting retroactive application are present in this matter, the
Court does not determine whether retroactive application would result in an unconstitutional interference with
vested rights, or a manifest injustice. (pp. 22-30)

5. Plaintiff’s alternative argument that, even if the statute is applied prospectively, he should prevail, does not
entitle him to relief. Pursuant to the express language of the statute and the controlling case law, GEICO’s claim
accrued when it paid plaintiff’s PIP claim on August 20, 2010, and the law in effect at that time is applicable. The
2011 amendment was adopted later, and therefore does not apply to plaintiff’s claim. (pp. 30-34)

         The judgment of the Appellate Division is AFFIRMED.

         JUSTICE ALBIN, DISSENTING, agrees that the 2011 amendment should not be applied retroactively.
However, Justice Albin would conclude that the accrual date of GEICO’s claim did not give it a vested right to a PIP
reimbursement after passage of the amended statute. Nothing in the amended statute suggests that the Legislature
intended that, after the law’s effective date, an insurer should be made whole at the expense of the insured,
particularly since this is the result that the amendment was enacted to prevent.

       CHIEF JUSTICE RABNER, and JUSTICES LaVECCHIA, PATTERSON, and SOLOMON, join in
JUDGE CUFF’s opinion. JUSTICE ALBIN filed a separate, dissenting opinion. JUSTICE FERNANDEZ-
VINA did not participate.




                                                             2
                                     SUPREME COURT OF NEW JERSEY
                                       A-33 September Term 2014
                                                075044

KARON K. JOHNSON,

    Plaintiff-Appellant,

         v.

ROSELLE EZ QUICK LLC, L & J
LIQUOR & DELI, HARSHIRA
PATEL, SURESH PATEL, GREGORY
PARISI, INTREPID
INVESTIGATIONS,

    Defendants,

         and

GEICO INSURANCE COMPANY,

    Defendant-Respondent,

         and

GEICO INSURANCE COMPANY,

    Third-Party Plaintiff,

         v.

ONE BEACON INSURANCE and THE
CAMDEN FIRE INSURANCE
ASSOCIATON,

    Third-Party Defendants.


         Argued January 5, 2016 – Decided July 27, 2016

         On appeal from the Superior Court, Appellate
         Division.

         James C. Mescall argued the cause for
         appellant (Mescall & Acosta, attorneys).

                               1
         Curtis J. Turpan argued the cause for
         respondent (Harwood Lloyd, attorneys; Mr.
         Turpan and Paul E. Kiel, on the brief).


    JUDGE CUFF (temporarily assigned) delivered the opinion of

the Court.

    In this appeal, we consider whether a 2011 amendment to

N.J.S.A. 39:6A-9.1 should be applied retroactively.       The

amendment provides that a personal injury protection (PIP)

insurance provider may be reimbursed for payments made to an

injured insured party by the tortfeasor’s insurer only after the

injured party’s claim is fully satisfied.       The parties entered

into a policy agreement, plaintiff drove while intoxicated and

was injured in an automobile accident, and plaintiff filed a

claim for PIP benefits prior to the enactment of the 2011

amendment.

    Plaintiff also filed a civil action alleging negligence by

the store that sold him alcohol.       When that litigation settled,

and pursuant to the pre-amendment law, plaintiff’s PIP provider

sought priority reimbursement from the tortfeasor’s insurer,

even though doing so would prevent plaintiff from being fully

compensated on the bodily injury claim.       Plaintiff contends that

this was improper because the legislative intent and purpose of

the 2011 amendment, along with the expectations of the parties,

justify retroactive application of the amendment to his case.


                                   2
       The trial court concluded that the amendment was not

retroactive and therefore granted in part the PIP provider’s

motion for summary judgment.1    The Appellate Division affirmed

over the dissent of one of its panel members.    The dissenting

judge concluded that the amendment was retroactive and,

additionally, that the PIP provider’s claim did not accrue until

the tortfeasor’s liability was established, after the 2011

amendment was enacted.

       This appeal comes before us as of right, and we now affirm.

In so doing, we conclude that plaintiff failed to rebut the

presumption that the 2011 amendment to N.J.S.A. 39:6A-9.1, as a

newly enacted law, is prospective.    Specifically, the language

and legislative history of the amendment provide no indication

that the Legislature intended retroactive application.    There is

also insufficient evidence that the amendment was merely

“curative,” because it altered well-settled law and was not

enacted in response to a misapplication of that law.    Similarly,

given the established law at the time the agreement was entered

into and when the injury occurred, we cannot conclude that the

expectations of the parties warrant retroactivity.

       We are also unpersuaded that PIP providers’ reimbursement

claims do not accrue until such a claim is filed or the




1   The remaining issues before the trial court are not at issue.


                                  3
tortfeasor’s liability is established -- in this case, through

settlement.   Such a position departs from settled practice that

a claim accrues when a party gains the right to institute a suit

and the statute of limitations begins to run.    In cases such as

this, the claim accrues when the insured party files a claim for

PIP benefits.   Moreover, accepting either of plaintiff’s

proposals would tie the date of accrual to illogical,

unpredictable, or statutorily disfavored events.

                                 I.

    On December 16, 2009, plaintiff Karon K. Johnson was twenty

years old.    On that date, Johnson purchased a bottle of vodka

from L & J Liquor & Deli, owned and operated by defendants

Roselle EZ Quick, LLC, Harshira Patel, and Suresh Patel

(collectively, EZ Quick).    Johnson was not asked for

identification when making his purchase.    Several hours later,

after consuming some of the vodka, Johnson was seriously injured

when he drove his mother’s car into a tree.   Johnson’s blood

alcohol content was determined to have been 0.128% at the time

of the crash.   Johnson suffered serious injuries rendering him a

paraplegic.

    Johnson filed a claim for PIP benefits on August 8, 2010,

through his mother’s auto insurer, defendant GEICO Insurance

Company (GEICO).   By August 20, 2010, GEICO had paid the full

PIP benefits policy limit of $250,000 to Johnson.    Over five


                                  4
months later, on January 28, 2011, an amendment to N.J.S.A.

39:6A-9.1 was enacted preventing PIP carriers such as GEICO from

being reimbursed from a tortfeasor’s insurer for benefits the

PIP carrier paid to an insured party until the insured party’s

claims against the tortfeasor are fully satisfied.    L. 2011, c.

11, § 1.

     On June 10, 2011, Johnson filed suit in the Law Division

against EZ Quick for the negligent service of alcoholic

beverages to a minor, and against GEICO for additional no-fault

insurance benefits.2   GEICO filed its answer on December 20,

2011, in which it requested contribution and indemnification

from EZ Quick.   GEICO also sought PIP reimbursement from EZ

Quick, pursuant to N.J.S.A. 39:6A-9.1.   On February 22, 2012,

GEICO filed a third-party complaint seeking the same relief from

EZ Quick’s insurer, One Beacon Insurance and/or The Camden Fire

Insurance Association (collectively, One Beacon).

     On August 9, 2012, Johnson entered into a settlement

agreement and release with EZ Quick and One Beacon.   Under the

agreement, EZ Quick agreed to pay Johnson $1,000,000, the limit

of its policy with One Beacon.   The $1,000,000 was to be divided




2 Johnson also alleged that defendants Gregory Parisi and
Intrepid Investigations tampered with evidence. Those claims
were dismissed with prejudice and are not at issue in this
appeal. Johnson’s claims against GEICO for additional insurance
benefits are also not at issue in this appeal.


                                 5
as follows:   $251,449.90 to Johnson’s attorneys; $483,970.10 to

Johnson’s special-needs trust; and $264,580 to the court to be

held until GEICO’s claim for PIP reimbursement was resolved.

The trial court approved the settlement and dismissed with

prejudice Johnson’s claims against EZ Quick on August 15, 2012.

    GEICO and Johnson filed cross-motions for summary judgment

regarding the $264,580 held by the court pending resolution of

GEICO’s reimbursement claim.   In support of its motion, GEICO

argued, pursuant to N.J.S.A. 39:6A-9.1, as interpreted by

Fernandez v. Nationwide Mutual Fire Insurance Co., 402 N.J.

Super. 166 (App. Div. 2008) (Fernandez I), aff’d by an evenly

divided court, 199 N.J. 591 (2009) (Fernandez II), that it was

entitled to reimbursement from One Beacon, EZ Quick’s insurer,

even if the limits of EZ Quick’s policy would prevent Johnson

from being made whole.   The portion of N.J.S.A. 39:6A-9.1 on

which GEICO relied states, in part, that

         [a]n insurer . . . paying . . . personal injury
         protection benefits . . . as a result of an
         accident occurring within this State, shall,
         within two years of the filing of the claim,
         have the right to recover the amount of
         payments from any tortfeasor who was not, at
         the time of the accident, required to maintain
         personal injury protection . . . benefits
         coverage, other than for pedestrians, . . . or
         although required did not maintain personal
         injury protection or medical expense benefits
         coverage at the time of the accident.

         [N.J.S.A. 39:6A-9.1(a).]



                                 6
That section was not altered by the 2011 amendment.   L. 2011, c.

11, § 1.

    In response, Johnson argued that GEICO was prevented from

recovering its payments until his own claim against EZ Quick was

fulfilled.   In support, Johnson cited the 2011 amendment to

N.J.S.A. 39:6A-9.1, which limits an insurer’s right to recover

PIP benefit payments from a tortfeasor, by providing that

           [a]ny recovery by an insurer . . . pursuant to
           this subsection shall be subject to any claim
           against the insured tortfeasor’s insurer by
           the injured party and shall be paid only after
           satisfaction of that claim, up to the limits
           of the insured tortfeasor’s motor vehicle or
           other liability insurance policy.

           [L. 2011, c. 11, § 1 (codified as N.J.S.A.
           39:6A-9.1(b)).]

The amendment, which was enacted on January 28, 2011, was to

“take effect immediately.”   L. 2011, c. 11, § 2.   Although

enacted more than a year after he was injured and over five

months after he filed a claim for PIP benefits, Johnson

contended that the amendment applied retroactively.

    In a written decision, the trial court rejected Johnson’s

argument that the 2011 amendment to N.J.S.A. 39:6A-9.1 should be

applied retroactively.   The court found that the amendment’s

language indicated that it was to take effect “immediately,”

that the available legislative history did not demonstrate a

curative purpose, and that GEICO fairly expected the pre-




                                 7
amendment version of the law to apply.    As a result, the trial

court entered summary judgment in favor of GEICO.     The trial

court subsequently entered a final order stating that GEICO was

entitled to withdraw $250,000, plus all accumulated interest,

from the $264,580 held by the court.     The balance was to go to

Johnson.

    Johnson appealed and GEICO cross-appealed.      A divided

Appellate Division affirmed in an unpublished opinion.     The

majority agreed that the language of the 2011 amendment stated

that it was to take effect immediately and that the Legislature

could have indicated otherwise had it so intended.     The majority

similarly found no retroactive intent in the legislative history

and concluded that the amendment was not curative because it

substantially altered the substance and intent of the statute.

The majority also found that the parties’ expectations did not

warrant retroactive application because the pre-amendment law

was in effect at the time of the crash and when Johnson claimed

the PIP benefits.

    Addressing an issue not raised before the trial court, the

majority next held that the amendment applies when the injured

party submits a PIP claim on or after the effective date of the

amendment, January 28, 2011.   The court reasoned that a prior

decision established that an insurer’s right to recover PIP

payments arises when an injured party submits a PIP claim.        As


                                8
such, the majority rejected Johnson’s argument that the

amendment applied because GEICO’s claim only accrued when it

filed its third-party complaint -- an event that the court

described as an unusual, unreliable, and statutorily unsupported

benchmark.

    One member of the panel dissented.   Addressing

retroactivity, the dissenting judge concluded that statements

made by the amendment’s sponsors clearly indicated an intent to

apply the amendment to claims unresolved and unpaid before its

passage and that the amendment was curative because it clarified

the legislative intent of the statute.   The dissenting judge

also stated that retroactive application would not affect any

vested rights held by GEICO because GEICO was required to pay

the PIP benefits to Johnson regardless of whether it could be

reimbursed.

    The dissent also maintained that neither Johnson nor GEICO

had a right to be compensated until One Beacon’s obligation to

cover the claim was conceded or established, and that GEICO’s

right to reimbursement therefore did not exist until August

2012, when Johnson and EZ Quick settled Johnson’s claim.    As a

result, according to the dissent, the trial court was bound to

apply the 2011 amendment, which was in force at that time.

    Johnson appealed to this Court as of right.   R. 2:2-

1(a)(2).


                                9
                                II.

                                A.

    Johnson asserts three arguments on appeal.    First, he

contends that the 2011 amendment to N.J.S.A. 39:6A-9.1 should be

applied retroactively because its legislative history, including

statements made by its sponsors, implies such an intent.

Johnson also relies on those statements made by individual

sponsors to argue that the amendment was curative because it was

meant to improve N.J.S.A. 39:6A-9.1 and correct judicial

misinterpretation of that statute.    In addition, Johnson

maintains that retroactivity would be consistent with the

parties’ expectations because, at the time of contracting, he

expected to receive no-fault benefits from GEICO, and GEICO

expected to receive insurance premiums in exchange for that

coverage.   Johnson also argues that retroactivity would not

cause manifest injustice because GEICO has not quantified the

financial impact of applying the amendment retroactively.

    Second, Johnson argues that the amendment controls because

GEICO did not file its third-party complaint seeking

reimbursement from One Beacon until February 22, 2012, and the

amendment, if not retroactive, applies to “any legal actions

commenced after the effective date” of January 28, 2011.

Alternatively, Johnson adopts the dissent’s conclusion that

GEICO did not have a right to reimbursement until Johnson’s


                                10
claim against One Beacon was settled on August 9, 2012.

    Third, Johnson argues for the first time that the right to

the disputed $250,000 is governed by the insurance contract with

GEICO, which does not entitle GEICO to reimbursement for PIP

benefits owed to insured parties.   Johnson therefore submits

that permitting such reimbursement would be contrary to the

parties’ expectations in executing the agreement.

                               B.

    In response, GEICO contends that none of the exceptions for

retroactivity apply to the 2011 amendment.   GEICO argues that

there is no explicit or implicit legislative intent for

retroactivity, as reflected by the amendment’s immediate

effective date, and that the sponsors’ oral statements cited by

Johnson are not entitled to interpretative weight.   GEICO

contends that the amendment was not curative because its

prioritization of payments to injured parties departs from the

statute’s original legislative intent and represents a change in

settled law, rather than an attempt to merely make the statute

more workable or sensible, and because it was enacted in

response to a disagreement with a judicial decision.

    GEICO also argues that retroactivity would not comport with

the parties’ expectations because the pre-amendment version of

the law was in effect when Johnson filed for PIP benefits, and

because the law was well-settled at that point.   Similarly,


                               11
GEICO argues that retroactive application would result in

manifest injustice by denying GEICO, along with other parties in

similar situations, expected PIP reimbursements.

    GEICO also urges the Court to affirm the Appellate

Division’s holding that the amendment, when applied

prospectively, is inapplicable in this case because GEICO’s

claim accrued when Johnson filed for PIP benefits on August 8,

2010.   Like the appellate panel, GEICO notes that the “two-year

time period within which a PIP carrier can assert a right to

reimbursement under N.J.S.A. 39:6A-9.1 begins to run when a PIP

claim is filed[,]” and that, “[g]enerally, a cause of action

accrues when the applicable statute of limitation[s] begins to

run.”

    Finally, GEICO requests that the Court reject Johnson’s

argument regarding the language in the insurance policy because

that issue was not raised before the trial or appellate courts

and does not involve a matter of public concern.

                               III.

                                A.

    Before 1972, “insurers were free to file suit against other

insurers to recover payments for medical expenses based on the

common-law right of subrogation.”     State Farm Mut. Auto. Ins.

Co. v. Licensed Beverage Ins. Exch., 146 N.J. 1, 6 (1996).     That

approach, however, was considered “an inefficient means of


                                12
compensation since it required expensive and time-consuming

litigation, and . . . would not compensate drivers whose own

fault caused their injuries.”   Ibid. (quoting Garden State Fire

& Cas. Co. v. Commercial Union Ins. Co., 176 N.J. Super. 301,

305 (App. Div. 1980)).

     As a result, in 1972, the Legislature enacted the New

Jersey Automobile Reparation Reform Act,3 N.J.S.A. 39:6A-1 to -35

(the No-Fault Act), to “eliminate this type of litigation” by

requiring automobile insurers to provide “primary coverage” and

“pay the medical expenses of [their] insured[,]” State Farm,

supra, 146 N.J. at 6 (quoting Garden State Fire, supra, 176 N.J.

Super. at 305).   The No-Fault Act also provided a limited

subrogation right, in that PIP carriers would be “subrogated to

the rights of any party to whom [they] make[] [PIP] payments,”

but only through “inter-company arbitration or by inter-company

agreement” with the tortfeasor’s insurer.   L. 1972, c. 70, § 9.

That provision would also become “inoperative” two years from

its effective date.   Ibid.

     Nine years after its passage, the Court concluded that,

following the expiration of the No-Fault Act subrogation

provision, “an insurer’s right to ‘subrogation,’ if any, would




3  In 1998, the No-Fault Act was amended by the Automobile
Insurance Cost Reduction Act, commonly known as AICRA. See L.
1998, c. 21, § 1 (codified as N.J.S.A. 39:6A-1.1).


                                13
be the same as prior to [the provision’s] enactment.”     Aetna

Ins. Co. v. Gilchrist Bros., 85 N.J. 550, 567 (1981).     In the

same opinion, however, the Court held that another section of

the No-Fault Act, which stated that “[e]vidence of the amounts

collectible or paid pursuant to [PIP coverage] . . . is

inadmissible in a civil action for recovery of damages for

bodily injury by such injured person[,]” id. at 562 (quoting

N.J.S.A. 39:6A-12), extinguished an injured person’s right “to

maintain an action for PIP payments[,]” ibid.   As a result,

because the No-Fault Act “eliminated the ability of the insured

in an action in this State to recover damages from the

tortfeasor for the amounts collectible or paid under PIP[,]”

ibid., insurers had no right to reimbursement through

subrogation, id. at 567.

     In 1983, the Legislature responded to the Court’s decision

in Aetna by enacting N.J.S.A. 39:6A-9.1.4   State Farm, supra,

146 N.J. at 9.   The purpose of that amendment was to “alleviate

the imbalance” caused by Aetna by “allowing automobile insurers

to recover PIP through reimbursement.”   Ibid. (citations

omitted).   The insurers’ new right of reimbursement was primary

to, and independent of, any insured’s rights, including the


4 The Legislature also created an exemption in N.J.S.A. 39:6A-12
for the admissibility of evidence of the amount of insurance
benefits paid to an injured party for actions brought pursuant
to N.J.S.A. 39:6A-9.1. L. 1983, c. 362, § 11.


                                14
right to subrogation.   Ibid.

    That reimbursement right, as enacted, provided for recovery

from the tortfeasor’s insurer as follows:

         An insurer paying personal injury protection
         benefits in accordance with [N.J.S.A. 39:6A-4
         or 39:6A-10], as a result of an accident
         occurring within this State shall, within two
         years of the filing of the claim, have the
         right to recover the amount of payments from
         any tortfeasor who was not, at the time of the
         accident, required to maintain personal injury
         protection    coverage,    other   than    for
         pedestrians.    In the case of an accident
         occurring in this State involving an insured
         tortfeasor, the determination as to whether an
         insurer is legally entitled to recover the
         amount of payments and the amount of recovery,
         including the costs of processing benefit
         claims and enforcing rights granted under this
         section, shall be made against the insurer of
         the tortfeasor, and shall be by agreement of
         the involved insurers or, upon failing to
         agree, by arbitration.

         [L. 1983, c. 362, § 20.]

    Subsequent amendments broadened the types of parties that

could seek reimbursement for benefits paid so that, by 2003,

N.J.S.A. 39:6A-9.1 provided that

         [a]n insurer, health maintenance organization
         or   governmental  agency   paying   benefits
         pursuant to [N.J.S.A. 39:6A-4.3], personal
         injury protection benefits in accordance with
         [N.J.S.A.   39:6A-4 or 39:6A-10], medical
         expense benefits pursuant to [N.J.S.A. 39:6A-
         3.1] or benefits pursuant to [N.J.S.A. 39:6A-
         3.3], as a result of an accident occurring
         within this State, shall, within two years of
         the filing of the claim, have the right to
         recover the amount of payments from any
         tortfeasor who was not, at the time of the


                                15
         accident, required to maintain personal injury
         protection   or   medical   expense   benefits
         coverage, other than for pedestrians, under
         the laws of this State, including personal
         injury protection coverage required to be
         provided in accordance with [N.J.S.A. 17:28-
         1.4], or although required did not maintain
         personal injury protection or medical expense
         benefits coverage at the time of the accident.

         [L. 2003, c. 89, § 53.]

    Significantly, N.J.S.A. 39:6A-9.1 continuously provided PIP

providers a “right to recover the amount of payments from any

tortfeasor” without PIP coverage.    L. 2003, c. 89, § 53.   The

Legislature also did not alter the time when an insurer’s right

to reimbursement accrued.   Ibid.

    Thus, the Appellate Division in Fernandez I, supra,

addressed a consistent, over twenty-year-old framework for PIP

reimbursement when, in 2008, it held that, “where a PIP carrier

has paid benefits to its insured, it is entitled to

reimbursement of those benefits from the insurance proceeds of a

third-party tortfeasor . . . even if the limits of the

tortfeasor’s insurance policy are insufficient to make the

insured whole.”   402 N.J. Super. at 168-69.   That decision was

affirmed the next year by an equally divided Supreme Court.        In

affirming, three justices stated that the appellate holding “has

been the controlling application of the No-Fault Law in this

state for more than a decade, undisturbed by any legislative

disapproval.”   Fernandez II, supra, 199 N.J. at 593.    Those


                                16
justices also found no compelling reason “to justify

reinterpretation of the No-Fault Law,” and stated that the

Legislature could “alter the law” if it believed “that a

different policy is preferable[.]”      Ibid.

    Thereafter, the Legislature passed Senate Bill No. 191, an

amendment to N.J.S.A. 39:6A-9.1, which was signed into law by

the Governor on January 28, 2011.      L. 2011, c. 11, § 1.   The

amendment added the following language to the end of N.J.S.A.

39:6A-9.1, which is now part of subsection (b):

         Any recovery by an insurer, health maintenance
         organization or governmental agency pursuant
         to this subsection shall be subject to any
         claim against the insured tortfeasor’s insurer
         by the injured party and shall be paid only
         after satisfaction of that claim, up to the
         limits of the insured tortfeasor’s motor
         vehicle or other liability insurance policy.

         [L. 2011, c. 11, § 1 (emphasis added).]

    The Sponsor’s Statement, the Senate Commerce Committee

Statement, and the Assembly Financial Institutions and Insurance

Committee Statement provided that the amendment was “in response

to” the Fernandez decisions, and that it “would reverse th[e]

outcome” of that case.    Sponsor’s Statement to Senate No. 191

(2010); Senate Commerce Comm., Statement to Senate No. 191

(2010); Assembly Fin. Insts. & Ins. Comm., Statement to Senate

No. 191 (2010).   The amendment provided that it would “take

effect immediately.”     L. 2011, c. 11, § 2.




                                  17
                                B.

    The central question presented here is whether the 2011

amendment to N.J.S.A. 39:6A-9.1 was intended to apply

retroactively.   The trial and appellate courts answered that

question in the negative on a motion for summary judgment.       We

review an order granting summary judgment “in accordance with

the same standards as the motion judge.”    Bhagat v. Bhagat, 217

N.J. 22, 38 (2014) (citations omitted).    Such a motion will be

granted if the record demonstrates that there is no genuine

issue of material fact and “the moving party is entitled to a

judgment or order as a matter of law.”     R. 4:46-2(c).   Whether

the 2011 amendment should be applied retroactively is a purely

legal question of statutory interpretation.    See McGovern v.

Rutgers, 211 N.J. 94, 108 (2012).    We review questions of law de

novo, and do not defer to the conclusions of the trial or

appellate courts.   Ibid.

                                C.

    When interpreting a statute, “our overriding goal must be

to determine the Legislature’s intent.”    Jersey Cent. Power &

Light Co. v. Melcar Util. Co., 212 N.J. 576, 586 (2013) (quoting

Cast Art Indus., LLC v. KPMG LLP, 209 N.J. 208, 221 (2012)).

“In most instances, the best indicator of that intent is the

plain language chosen by the Legislature.”    Cashin v. Bello, 223

N.J. 328, 335 (2015) (quoting State v. Gandhi, 201 N.J. 161, 176


                                18
(2010)).    “If the plain language leads to a clear and

unambiguous result, then our interpretive process is over.”

Richardson v. Bd. of Trs., Police & Firemen’s Ret. Sys., 192

N.J. 189, 195 (2007) (citing DiProspero v. Penn, 183 N.J. 477,

492 (2005)).    It is only when there is ambiguity in the language

that we turn to extrinsic evidence, such as legislative history.

Id. at 195-96 (citing DiProspero, supra, 183 N.J. at 492-93).

    Generally, newly enacted laws are applied prospectively.

James v. N.J. Mfrs. Ins. Co., 216 N.J. 552, 556 (2014).     This

approach is based on “long-held notions of fairness and due

process[,]” Cruz v. Cent. Jersey Landscaping, Inc., 195 N.J. 33,

45 (2008), because, “although everyone is presumed to know the

law, no one is expected to anticipate a law that has yet to be

enacted[,]” Maeker v. Ross, 219 N.J. 565, 578 (2014) (citations

omitted).   That practice, however, is no more than a rule of

statutory interpretation meant to “aid the court in the search

for legislative intent.”     Twiss v. State, 124 N.J. 461, 467

(1991) (citation omitted).    As such, it “is not to be applied

mechanistically to every case.”    Gibbons v. Gibbons, 86 N.J.

515, 522 (1981) (citing Rothman v. Rothman, 65 N.J. 219, 224

(1974))).

    Rather, “[t]wo questions inhere in the determination

whether a court should apply a statute retroactively.”     Twiss,

supra, 124 N.J. at 467.    “The first question is whether the


                                  19
Legislature intended to give the statute retroactive

application.”    Ibid. (citing Gibbons, supra, 86 N.J. at 522).

“If so, the second question is whether retroactive application

is an unconstitutional interference with ‘vested rights’ or will

result in a ‘manifest injustice.’”    Ibid. (quoting State, Dep’t

of Envtl. Prot. v. Ventron Corp., 94 N.J. 473, 498-99 (1983)).

Both questions must be satisfied for a statute to be applied

retroactively.

    In addressing the first question, legislative intent for

retroactivity can be demonstrated: “(1) when the Legislature

expresses its intent that the law apply retroactively, either

expressly or implicitly; (2) when an amendment is curative; or

(3) when the expectations of the parties so warrant.”     James,

supra, 216 N.J. at 563.   “Only if one of these grounds is

present, will we give a statute retroactive effect.”     Cruz,

supra, 195 N.J. at 46.

    The Legislature’s expression of intent to apply a statute

retroactively “may be either express, that is, stated in the

language of the statute or in the pertinent legislative history,

or implied, that is, retroactive application may be necessary to

make the statute workable or to give it the most sensible

interpretation[.]”    Gibbons, supra, 86 N.J. at 522.   When the

Legislature is silent on the issue, a prospective intent “may be

inferred from [the] knowledge that courts generally will enforce


                                 20
newly enacted substantive statutes prospectively, unless [the

Legislature] clearly expresses a contrary intent.”   Maeker,

supra, 219 N.J. at 578.   Moreover, “a statute [that] changes the

settled law and relates to substantive rights is prospective

only, unless there is an unequivocal expression of contrary

legislative intent.”   Phillips v. Curiale, 128 N.J. 608, 617

(1992) (alteration in original) (quoting Dewey v. R.J. Reynolds

Tobacco Co., 121 N.J. 69, 95 (1990)).

    A statute is curative “if it is designed merely to carry

out or explain the intent of the original statute[,]” in that

its purpose is “to remedy a perceived imperfection in or

misapplication of a statute and not to alter the intended scope

or purposes of the original act.”    Nelson v. Bd. of Educ., 148

N.J. 358, 370 (1997) (quoting Kendall v. Snedeker, 219 N.J.

Super. 283, 288 (App. Div. 1987)).    A curative statute may

clarify, but may not change, the meaning of existing law.

Schiavo v. John F. Kennedy Hosp., 258 N.J. Super. 380, 386-87

(App. Div. 1992) (citing Carnegie Bank v. Shalleck, 256 N.J.

Super. 23, 29-40 (App. Div. 1992)), aff’d, 131 N.J. 400 (1993).

The same restrictions apply when the Legislature seeks to remedy

what it “perceive[s] as a misapplication of the law” by the

courts.   2nd Roc-Jersey Assocs. v. Town of Morristown, 158 N.J.

581, 605 (1999).

    Finally, “in the absence of a clear expression of


                                21
legislative intent that the statute is to be applied

prospectively, such considerations as the expectations of the

parties may warrant retroactive application of a statute.”

Gibbons, supra, 86 N.J. at 523.     In such circumstances, a court

will look at the controlling law at the relevant time and

consider the parties’ reasonable expectations as to the law.

James, supra, 216 N.J. at 573.    An expectation of retroactive

application “should be strongly apparent to the parties in order

to override the lack of any explicit or implicit expression of

intent for retroactive application.”      Ibid.   For example, a

party may not rely on pending legislation because “[t]he

possibility that a bill might become law is an expectation built

on uncertainty until it happens.”      Ibid.

                                 IV.

    Johnson concedes that the Legislature did not explicitly

provide that the 2011 amendment would be applied retroactively.

Rather, the amendment directs that it is to “take effect

immediately.”   L. 2011, c. 11, § 2.     Such language “bespeak[s]

an intent contrary to, and not supportive of, retroactive

application.”   Cruz, supra, 195 N.J. at 48 (citation omitted).

Indeed, we have understood it to mean that newly enacted

provisions “will apply to claims that arise immediately after

the effective date of the amendment to the Act.”      Id. at 49.

    Like the 2011 amendment before us now, the amendment


                                  22
considered in James, supra, stated that it was “to take effect

immediately.”   216 N.J. at 568.    The amendment considered in

James prohibited inclusion of step-down provisions to provide

less uninsured and underinsured coverage for employees in motor

vehicle liability policies issued to corporate or business

entities.    Id. at 555-56.   There, the plaintiff had been injured

while driving his employer’s vehicle two months before the

amendment barring step-down clauses was enacted.     Id. at 558-59.

The motor vehicle liability policy issued to the plaintiff’s

employer containing a step-down provision for employees was

issued five months before the amendment was enacted.     Id. at

559.   In determining whether the amendment was nonetheless meant

to be applied retroactively, the Court noted that, “had the

Legislature intended an earlier date for the law to take effect,

that intention could have been made plain in the very section

directing when the law would become effective.”     Id. at 568

(citation omitted).    In that case, however, “[n]either the law

nor the bill sponsor’s statement expresse[d] that the law was to

have operative effect before its stated effective date.”     Ibid.

(citation omitted).    As a result, “the plain language of the

statute simply [did] not specify an intended retroactive

effect[.]”   Ibid.

       As in James, the 2011 amendment to N.J.S.A. 39:6A-9.1 was

meant to “take effect immediately” and includes no language


                                   23
indicating a retroactive intent.     Had the Legislature sought to

apply the amendment to all pending claims, it could have adopted

the approach taken in other amendments, such as applying it to

“all actions and proceedings that accrue, are pending or are

filed” at the time of enactment.     See Phillips, supra, 128 N.J.

at 611 (quoting L. 1987, c. 217, § 6).     That it did not do so

indicates a lack of intent to depart from the standard practice

of prospective application.   Maeker, supra, 219 N.J. at 578.

    Nonetheless, Johnson argues that a retroactive intent may

be inferred from statements made by the amendment’s sponsors.

Those statements, however, are not official sponsor statements

affixed to a bill.   See Panzino v. Cont’l Can Co., 71 N.J. 298,

301-02 (1976); Deaney v. Linen Thread Co., 19 N.J. 578, 584-85

(1955).   Instead, they are unofficial statements of individual

legislators, which “are not generally considered to be a

reliable guide to legislative intent[,]” Berg v. Christie, ___

N.J. ___, ___ (2016) (slip op. at 40) (quoting State v. Yothers,

282 N.J. Super. 86, 104 (App. Div. 1995) (Skillman, J.A.D.,

dissenting)), because they “tell us only what the speaker . . .

believed” and “nothing about what the Legislature meant by the

words it chose to include in the amendment[,]” Cruz, supra, 195

N.J. at 48.   The sponsors’ statements, like the text of the

amendment, only indicate that the amendment was to take effect

immediately, which, as noted, belies any claimed retroactive


                                24
intent.

    We also do not find that retroactive application is

“necessary to make the statute workable or to give it the most

sensible interpretation[.]”   Gibbons, supra, 86 N.J. at 522.

Johnson has offered no evidence to support such a finding, and

it appears that the pre-amendment law, although perceived by

some as unjust, was entirely workable, particularly in ensuring

that PIP carriers could seek reimbursement from tortfeasors.

    Moreover, because the amendment altered the reimbursement

scheme established by the pre-amendment statute, the amendment

changed settled law.   Between October 4, 1983 and January 28,

2011, PIP carriers had a primary right to reimbursement,

unconnected to the claims of the insured.   The 2011 amendment

reversed that statutory order, making a PIP carrier’s

reimbursement contingent on full satisfaction of the insured’s

claims.   An amendment altering settled law cannot be applied

retroactively without an “unequivocal expression of . . .

legislative intent[,]” Phillips, supra, 128 N.J. at 617 (quoting

Dewey, supra, 121 N.J. at 95), of which there is none here.

Further, our concern in Cruz, supra, 195 N.J. at 49, that

retroactive application could reach “beyond pending and non-

finalized claims[,]” thereby “rais[ing] the specter that all of

the awards that have been entered in years past would be

reopened[,]” is not dissipated by the fact that this amendment


                                25
may affect only a small number of cases.

    For similar reasons, we conclude that the 2011 amendment

was not curative, because it was not “designed merely to carry

out or explain the intent of the original statute[,]” Nelson,

supra, 148 N.J. at 370, or “to remedy a perceived imperfection

in or misapplication of [the] statute[,]” ibid. (quoting

Kendall, supra, 219 N.J. Super. at 288).   To the contrary, the

purpose of the amendment was to alter settled law by providing

that PIP insurers cannot receive reimbursements that would

prevent the injured party from being made whole.   The amendment

therefore not only changed the reimbursement process, but also

altered the purpose of N.J.S.A. 39:6A-9.1, which had ensured

that PIP providers had a right to reimbursement for paid claims.

A statutory change based on public policy considerations cannot

be curative.   James, supra, 216 N.J. at 573; see also Olkusz v.

Brown, 401 N.J. Super. 496, 503-04 (App. Div. 2008) (stating

that amendment expressing, “for the first time, the public

policy position of the Legislature” is not curative).

    In addition, unlike in 2nd Roc-Jersey Associates, supra,

158 N.J. at 605, in which an official sponsor statement

explicitly provided that the amendment was meant to clarify

existing law, there is no indication in the legislative history

of the 2011 amendment that it was enacted to address a perceived

misapplication of the law.   See also Cty. of Monmouth v.


                                26
Commc’ns Workers of Am., 300 N.J. Super. 272, 292 (App. Div.

1997) (finding statute curative where committee statement

provided that the amendatory act was meant to clarify existing

law).   Similarly, in contrast to Twiss, supra, 124 N.J. at 468,

the amendment does not apply to a period of time preceding its

enactment, “as if [the act] had been in effect during that

period[,]” (emphasis omitted) (quoting N.J.S.A. 46:30B-5), and

retroactive application therefore would not reflect “the

Legislature’s attempt to improve the existing statutory scheme”

or be “necessary to achieve its remedial purposes,” ibid.       To

the contrary, Johnson’s arguments rely on informal sponsor

comments, which, as noted, do not warrant interpretative weight.

Moreover, those statements do not evince a curative intent.

    For example, although Johnson argues that the Assembly

Sponsor characterized the outcome in Fernandez II as “not what

the Legislature intended[,]” the Sponsor was actually describing

the view of the three justices who did not vote to affirm the

appellate decision in that case.     Public Hearing Before Assembly

Fin. Insts. & Ins. Comm. at 4 (Dec. 9, 2010).     Indeed, the

Sponsor later described the amendment as a “new policy[,]” id.

at 16, remedying “a quirk in the law that the Supreme Court has

recognized should be addressed[,]” id. at 7.     The Senate

Sponsor’s statements -- that there was “a judicially determined

ranking of plaintiffs” and that the amendment would “rerank[]


                                27
the primacy in which we allow claims” -- also do not establish

that the Legislature viewed the Fernandez decisions as

misinterpreting the law, or that it intended the amendment to be

curative.   Public Hearing Before Senate Commerce Comm. at 19

(Oct. 7, 2010).

    The language used in the official sponsor and committee

statements, providing that the amendment was “in response” to,

and meant to “reverse,” the Fernandez decisions, also cannot

support retroactivity.     Although the sponsor and committee

statements constitute legislative history, see State ex rel.

Hayling v. Corr. Med. Servs., Inc., 422 N.J. Super. 363, 373

(App. Div. 2011), we have found that such language does not

suggest a curative purpose or retroactive intent, see James,

supra, 216 N.J. at 562, 574 (finding amendment “not curative”

despite official sponsor statement that it was “in response to”

and would “reverse[] the effect” of specific court decision);

see also Serrano v. Gibson, 304 N.J. Super. 314, 319 (App. Div.

1997) (stating that “reverse” is “not [a] curative or

ameliorative term”).     There is no justification for a different

conclusion in this case.

    We also decline to find that the parties expected that

GEICO would be unable to seek reimbursement until Johnson was

made whole.   In this case, the pre-amendment law was in effect

when the parties entered into the insurance contract, when


                                  28
Johnson was injured, and when Johnson sought PIP benefits.     Both

Fernandez decisions had also been issued by the time Johnson was

injured.   Moreover, those decisions were rooted in earlier case

law establishing that carriers paying PIP benefits “have a right

to be made whole even though reimbursement may reduce the pool

of available insurance coverage to which the claimant . . . may

look for recovery.”   Knox v. Lincoln Gen. Ins. Co., 304 N.J.

Super. 431, 437 (App. Div. 1997); see also David v. Gov’t Emps.

Ins. Co., 360 N.J. Super. 127, 140-41, 144 (App. Div.)

(reaffirming Knox and finding no conflict with IFA Insurance Co.

v. Waitt, 270 N.J. Super. 621 (App. Div.), certif. denied, 136

N.J. 295 (1994)), certif. denied, 178 N.J. 251 (2003).

    As such, it would be reasonable for an insurer such as

GEICO to rely on the well-settled statutory and case law

establishing PIP carriers’ primacy in seeking reimbursements

when it issued the PIP policy and formed its expectations

regarding reimbursement.   Any contrary expectations held by

Johnson or any other driver would have been completely contrary

to established law and cannot support retroactivity.

    An amendment will not be applied retroactively unless one

of the three above-mentioned factors is present.   Cruz, supra,

195 N.J. at 46.   Because none of those factors are implicated by

the text, legislative history, or purpose of the 2011 amendment,

or by the expectations of the parties, we need not determine


                                29
whether retroactive application would result in unconstitutional

interference with “vested rights” or a “manifest injustice.”

Cf. Nobrega v. Edison Glen Assocs., 167 N.J. 520, 537 (2001).

                                V.

    Johnson next contends that the amendment is applicable even

if applied prospectively because GEICO’s claim had not been

perfected at the time the Legislature amended the statutory

reimbursement order on January 28, 2011.   Specifically, Johnson

argues that GEICO’s right to file a claim did not accrue until

it filed its third-party complaint against One Beacon on

February 22, 2012, or, in the alternative, when EZ Quick’s

liability was established through settlement between Johnson and

One Beacon on August 9, 2012.   We are unpersuaded by this

argument.

    A cause of action will accrue on the date that “‘the right

to institute and maintain a suit’ first arose.”   White v.

Mattera, 175 N.J. 158, 164 (2003) (quoting Rosenau v. City of

New Brunswick, 51 N.J. 130, 137 (1968)).   The date of accrual

also generally coincides with “the date on which the statutory

clock begins to run.”   Ibid. (quoting Ali v. Rutgers, 166 N.J.

280, 286 (2000)); see also Poetz v. Mix, 7 N.J. 436, 445 (1951)

(stating that two-year limitations period would expire two years

from accrual of plaintiff’s claim).




                                30
    An insurer paying PIP benefits to an injured party has a

right to recover the amount of its payments “within two years of

the filing of the claim[.]”   N.J.S.A. 39:6A-9.1(a).   In other

words, the insurer “must commence suit for reimbursement from a

tortfeasor within two years of ‘the filing of the claim.’”     N.J.

Mfrs. Ins. Grp. v. Holger Trucking Corp., 417 N.J. Super. 393,

394 (App. Div. 2011).   “The claim” that triggers the two-year

limitations period, based on the language and purpose of the

statute, is the injured party’s “submission of the PIP claim

form[.]”   Id. at 399-400; see also N.J. Auto. Full Ins.

Underwriting Ass’n v. Liberty Mut. Ins. Co., 270 N.J. Super. 49,

53 (App. Div. 1994) (stating Legislature intended “to limit the

right of insurers to seek reimbursement for PIP payments from

the tortfeasor to a period of two years, which period begins to

run from the filing of the claim”).

    Thus, pursuant to the express language of the statute and

settled case law, GEICO’s claim accrued, and the statute of

limitations began to run, when Johnson filed his PIP claim on

August 8, 2010.   The Legislature has provided no justification

or intent, whether explicit or implicit, for us to reach a

different result.   The cases cited by Johnson, therefore, are

inapposite.   See, e.g., James, supra, 216 N.J. at 568-69

(finding “language of the new law” clearly showed legislative

intent to affect policies in force at enactment); Alan J.


                                31
Cornblatt, P.A. v. Barow, 153 N.J. 218, 232, 236 (1998) (finding

amendment covering “causes of action which occur on or after the

effective date” applicable to conduct, not claims, occurring

after enactment).

    Further, where the Legislature has failed to “define or

specify when a cause of action shall be deemed to have accrued

within the meaning of [a] statute,” the courts will exercise

their “proper judicial function” to determine when the cause of

action accrues for that class of cases.     Fernandi v. Strully, 35

N.J. 434, 449 (1961) (citations omitted).    Making such a

decision “is to establish a general rule of law for a class of

cases, which . . . must be founded on reason and justice.”

Ibid. (quoting 1 Wood on Limitations § 122a, at 685-86 (4th ed.

1916)).   As described above, tying the accrual of a cause of

action to when the right to institute a suit arises is

reasonable, fair, and based on long-standing practice.

    In contrast, the accrual dates of an insurer’s right to PIP

reimbursement suggested by Johnson, that is, when GEICO filed

its third-party claim or when EZ Quick’s liability was

established by settlement, represent events which the original

and amended versions of N.J.S.A. 39:6A-9.1 eschewed.     The

accrual dates offered by Johnson are contrary to the explicit

language of N.J.S.A. 39:6A-9.1(a), which provides that the right

accrues when the injured party files a claim for PIP benefits.


                                32
Johnson had filed his claim and received all PIP benefits to

which he was entitled by August 20, 2010, months before the

effective date of the 2011 amendment.    As of that time, GEICO’s

right to reimbursement had accrued and the amount of

reimbursement was known.    As in James, supra, “the new law did

not retroactively alter . . . claims that arose before the

legislation took effect.”    216 N.J. at 556.   Johnson submits no

legal authority to support departure from the express terms of

the statute.

                                  VI.

    We decline to address Johnson’s argument that this case

should be governed by the PIP policy agreement.     This issue was

not raised before the trial or appellate courts, and we “will

consider matters not properly raised below only if the issue is

one ‘of sufficient public concern.’”     Cornblatt, supra, 153 N.J.

at 230 (quoting State v. Churchdale Leasing, Inc., 115 N.J. 83,

100 (1989)).     The significance of Johnson’s argument, however,

is limited to the case at hand.     Moreover, the record on this

issue is incomplete -- the full policy agreement has not been

provided to the Court -- making its resolution now all the more

inappropriate.    Ibid. (citations omitted).

                                 VII.

    In sum, we conclude that the 2011 amendment to N.J.S.A.

39:6A-9.1 does not expressly or implicitly present any of the


                                  33
factors needed to rebut the presumption of prospective

application.     Because the 2011 amendment altered settled law, we

would expect to find an unequivocal statement that it was to be

applied retroactively.    Moreover, at the time when the policy

was issued, when Johnson was injured, and when he filed his PIP

claim, both parties expected GEICO to have a primary right to

reimbursement.

    To be sure, prospective application of the 2011 amendment

diminishes Johnson’s recovery.    Applying the 2011 amendment

retroactively, however, would be contrary to established law and

would upend the expectations of PIP providers before enactment

of the amendment.    The same would be true were we to rule in

Johnson’s favor on the basis that GEICO’s claim did not accrue

when Johnson filed for PIP benefits.     That too would create a

rule untethered to settled law.

                                 VIII.

    The judgment of the Appellate Division is affirmed.



     CHIEF JUSTICE RABNER, and JUSTICES LaVECCHIA, PATTERSON,
and SOLOMON, join in JUDGE CUFF’s opinion. JUSTICE ALBIN filed
a separate, dissenting opinion. JUSTICE FERNANDEZ-VINA did not
participate.




                                  34
                                         SUPREME COURT OF NEW JERSEY
                                           A-33 September Term 2014
                                                    075044

KARON K. JOHNSON,

    Plaintiff-Appellant,

         v.

ROSELLE EZ QUICK LLC, L & J
LIQUOR & DELI, HARSHIRA
PATEL, SURESH PATEL, GREGORY
PARISI, INTREPID
INVESTIGATIONS,

    Defendants,

         and

GEICO INSURANCE COMPANY,

    Defendant-Respondent,

         and

GEICO INSURANCE COMPANY,

    Third-Party Plaintiff,

         v.

ONE BEACON INSURANCE and THE
CAMDEN FIRE INSURANCE
ASSOCIATON,

               Third-Party Defendants.


    JUSTICE ALBIN, dissenting.

    Plaintiff Karon Johnson suffered catastrophic injuries in

an automobile accident that rendered him a paraplegic.    GEICO

paid $250,000 in personal injury protection (PIP) benefits

                                 1
toward plaintiff’s medical expenses because he was covered by

his mother’s automobile insurance policy.   After the accident,

the Legislature amended N.J.S.A. 39:6A-9.1 to ensure that an

insurance carrier is not reimbursed PIP payments from a

settlement or damages award that has not made the insured whole.

The majority’s tortured interpretation of the effective date of

the amendment to N.J.S.A. 39:6A-9.1 allows GEICO reimbursement

of its PIP payments from plaintiff’s settlement with the

tortfeasors -- even though doing so will reduce the available

financial resources to pay plaintiff’s medical expenses and

other future needs.   By extending the reach of the old statute,

the majority perpetuates the very injustice the amended statute

was intended to eliminate.   I therefore respectfully dissent.

                                I.

                                A.

     In 2011, plaintiff filed a dram shop lawsuit against the

captioned defendants, including a liquor store for allegedly

selling him alcohol before the accident.5   At the time, plaintiff

had not reached the statutory age to purchase alcohol.

Defendants settled the lawsuit with plaintiff, agreeing to pay

the $1,000,000 limit of their insurance policies.   The




1 Defendants included a number of individuals and entities:
Roselle EZ Quick, LLC, L & J Liquor & Deli, Harshira Patel,
Suresh Patel, Gregory Parisi, and Intrepid Investigations.
                                 2
settlement award was allocated in the following manner:

$483,970.10 was placed in a special-needs trust for plaintiff;

$251,449.90 was paid to plaintiff’s attorneys; and $264,580 was

deposited with the court pending the outcome of GEICO’s claim

for reimbursement of PIP benefits paid to plaintiff.

       Despite having received premium payments for the PIP policy

on the covered vehicle,6 GEICO sought reimbursement of PIP

benefits paid to plaintiff to make itself whole at the expense

of its insured.    Plaintiff suffered permanent injuries in the

accident and will incur expenses far in excess of the settlement

monies over his lifetime.    In short, GEICO wanted to deduct from

plaintiff’s settlement $264,580 -- representing $250,000 of PIP

benefits plus interest -- funds necessary for plaintiff’s

medical expenses and long-term care.

       In 2011, the Legislature amended N.J.S.A. 39:6A-9.1 to

reverse the consequences of the decision in Fernandez v.

Nationwide Mutual Fire Insurance (Fernandez I), 402 N.J. Super.

166 (App. Div. 2008), aff’d by an equally divided court, 199

N.J. 591 (2009) (per curiam).    Sponsor’s Statement to S. No. 191

(2010); S. Commerce Comm., Statement to S. No. 191 (2010);

Assemb. Fin. Inst. & Ins. Comm., Statement to S. No. 191 (2010).

Fernandez I, supra, which was affirmed due to a three-three


2   Plaintiff was covered under his mother’s insurance policy.


                                  3
split on the Supreme Court, held that “[a] PIP carrier who has

paid PIP benefits to an insured is entitled to reimbursement of

those benefits from the insurance proceeds of the third-party

tortfeasor, pursuant to N.J.S.A. 39:6A-9.1, even when the amount

of the tortfeasor’s insurance is insufficient to make the

insured whole.”    402 N.J. Super. at 176.7

    Justice Long, in a dissent joined by two members of the

Court, stated that “the Legislature intended the carrier to be

reimbursed for its PIP payments only to the extent that the

proceeds of the tortfeasor’s policy exceed the full amount of

the insured’s damages for all claims.”    Fernandez v. Nationwide

Mut. Fire Ins. (Fernandez II), 199 N.J. 591, 594 (2009) (Long,

J., dissenting).    By passing the 2011 amendment, the Legislature

effectively adopted Justice Long’s interpretation of N.J.S.A.

39:6A-9.1.   The purpose of the amendment was to prevent a

repetition of Fernandez I -- to make certain that the PIP

carrier does not receive priority over its insured when the

insured is not made whole by a settlement or a damages award.

See Sponsor’s Statement to S. No. 191 (2010) (stating that

purpose of amendment was to “reverse” outcome of Fernandez I,


3 The pre-amendment version of N.J.S.A. 39:6A-9.1 provided that
“[a]n insurer . . . paying benefits pursuant to . . . personal
injury protection benefits . . . as a result of an accident
occurring within this State, shall . . . have the right to
recover the amount of payments from” certain tortfeasors. See
L. 2003, c. 89.
                                  4
which held that under pre-amended statute “the claim of an

insurer which has paid PIP benefits has priority over the claim

of that insurer’s insured who seeks recovery from the

tortfeasor’s liability insurance for unpaid medical expenses,

pain, suffering, or other damages caused by the accident”); S.

Commerce Comm., Statement to S. No. 191 (2010) (same); Assemb.

Fin. Inst. & Ins. Comm., Statement to S. No. 191 (2010) (same).

    The amended version of N.J.S.A. 39:6A-9.1(b) provides that

“[a]ny recovery by an insurer . . . pursuant to this subsection

shall be subject to any claim against the insured tortfeasor’s

insurer by the injured party and shall be paid only after

satisfaction of that claim, up to the limits of the insured

tortfeasor’s motor vehicle or other liability insurance policy.”

The Legislature instructed that the amendment “shall take effect

immediately.”   L. 2011, c. 11.   The Legislature thus made clear

that, after the effective date of the amendment, a PIP carrier

should not be reimbursed at the expense of its insured.

    The amended statute, if applied prospectively in the

circumstances of this case, leads to but one reasonable

conclusion -- that the Legislature did not intend plaintiff’s

financial recovery to be sacrificed so that GEICO could be

reimbursed PIP benefits paid to plaintiff.    A review of the

timeline of events demonstrates this point.    On August 20, 2010,

GEICO paid PIP benefits in the amount of $250,000 to plaintiff.

                                  5
As of that date, GEICO had a right to reimbursement from the

tortfeasor’s insurance company under N.J.S.A. 39:6A-9.1.        On

January 28, 2011, the amendment to N.J.S.A. 39:6A-9.1 went into

effect, ensuring that a PIP carrier could not secure

reimbursement from the tortfeasor’s insurance company if doing

so would leave the PIP carrier’s insured with unpaid medical

expenses or other unpaid damages.      On June 10, 2011, plaintiff

sued defendant tortfeasors, including the liquor store that sold

him alcohol.     Almost a year after the amendment went into

effect, GEICO cross-claimed against the liquor store and the

liquor store’s insurers for reimbursement.

    The amended statute went into effect before GEICO submitted

its reimbursement claim.    Under the newly enacted statute, GEICO

had no vested right to a PIP reimbursement from an injured

insured not made whole by his tortfeasors.      See Farmers Mut.

Fire Ins. Co. of Salem v. N.J. Prop.-Liab. Ins. Guar. Ass’n, 215

N.J. 522, 547 (2013) (PLIGA).     GEICO, an insurance company in a

highly regulated industry, had “no ‘contractual expectation’

that a naturally fluid regulatory scheme, ‘subject to change at

any time,’ [would] remain in an unalterably fixed state.”        Ibid.

(citing State Farm Mut. Auto. Ins. Co. v. State, 124 N.J. 32,

64-65 (1991)).

    That point was made clear in State Farm.       There, the

Legislature passed a law establishing the Joint Underwriting

                                   6
Association (JUA) for the purpose of underwriting insurance

policies issued to high-risk drivers.    State Farm, supra, 124

N.J. at 40-41.   The Legislature explicitly stated that carriers

were not responsible for the liabilities incurred by the JUA.

Id. at 41.   When the JUA became heavily indebted, the

Legislature recognized that the regulatory scheme was not

functioning as intended.   Id. at 42-43.   The Legislature enacted

a new law taxing insurers to pay off the JUA’s debt.     Id. at 43-

44.   We rejected the insurers’ claims that the Legislature was

not authorized to impose a tax on carriers for matters that had

accrued under the earlier scheme.    See id. at 64-65.   We

explained that “[t]he JUA was simply a regulatory scheme for the

insurance of high-risk drivers; like all regulatory schemes, it

was potentially transient, subject to change at any time by the

Legislature that had created it.”    Id. at 64.   We noted that

“[i]n a highly regulated business such as insurance,

participants cannot credibly assert that they [have] any vested

right or contractual expectation in the indefinite continuance”

of a particular regulatory scheme.    Id. at 64-65.

      Under the principles set forth in PLIGA and State Farm,

GEICO understood that the Legislature was authorized to put in

place a new scheme, regardless of the accrual date of

plaintiff’s claim.

                                B.

                                 7
    The manifest objective of the amended statute, based on the

statute’s language, effective date, and legislative history, was

to immediately implement the new law to avoid the shortchanging

of another injured insured.    Yet, the majority has produced a

judicial framework -- at odds with the legislative one -- that

delays the effective date of the statute, rendering plaintiff’s

rights under the amended statute a nullity.    The majority’s

mistaken interpretation has real-life consequences for

plaintiff, who is now denied the necessary financial resources

to address his permanent injuries.

    The issue is not about whether the amended statute should

be retroactively applied; it should not.    Rather, the issue is

when the prospective application of that statute commences.       The

majority posits that GEICO’s right to reimbursement accrued when

it paid plaintiff PIP benefits, six months before the amended

statute went to effect.    Although the majority is correct about

the accrual date, the amended statute subjected GEICO’s right to

reimbursement to the insured being made whole.    As mentioned

earlier, the amended statute went into effect before GEICO made

a reimbursement claim.    The accrual date did not give GEICO a

vested right to a PIP reimbursement claim against its insured

after passage of the amended statute.

    Nothing in the amended statute suggests that the

Legislature intended that, after the law’s effective date, a PIP

                                  8
carrier would be able to file a reimbursement claim that would

strip an insured of PIP benefits already paid to defray medical

expenses.   The Legislature could not have intended for another

paraplegic or seriously injured insured to suffer under the pre-

amendment statute while the PIP carrier was made whole.    Indeed,

the PIP carrier here, GEICO, has received a windfall because

plaintiff’s mother dutifully paid premiums for the very benefits

that the majority has withdrawn from her son.

    In the end, the majority has failed to give the amended

statute the true prospective effect intended by the Legislature

and therefore allows one further injustice under the old

statute.

                                II.

    For the reasons expressed, I respectfully dissent.




                                 9